586 N.W.2d 131 (1998)
Michael DADDARIO, Respondent,
v.
ZIEM'S FLOOR COVERING and St. Paul Fire & Marine Insurance Company, Relators.
No. C4-98-1669.
Supreme Court of Minnesota.
November 18, 1998.
Petition for Rehearing Denied December 18, 1998.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 12, 1998, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
IT IS FURTHER ORDERED that the respondent's request for reconsideration for oral argument, be, and the same is, denied.
Employee is awarded $400 in attorney fees.
BY THE COURT:
James H. Gilbert
James H. Gilbert
Associate Justice